DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2019/0081689, provided in the 09/28/2022 IDS, hereinafter, “Yu”) in view of DA SILVA et al. (US 2020/0059397 A1, provided in the 09/28/2022 IDS, hereinafter, “Da Silva”).
Consider claim 1, Yu teaches a method for wireless communications performed by a user equipment (UE) (see at least figure 1,3-4, 12 and description thereof), comprising: obtaining a first configuration indicating one or more radio link monitoring reference signal (RLM-RS) and one or more beam failure recovery reference signal (BFR-RS) resources (see at least paras. 8, 36-37, claim 9 and figures 3-4, Yu teaches obtaining a first configuration (figs. 3-4) indicting one or more RLM and one or more beam failure recovery (BFR) resource in reference signals of at least one beam pair link (BPL), wherein each RLM correspond to at least first BPL/radio signal link and each BFR correspond to a new BPL); transmitting a beam failure recovery request (see at least paras. 30, 51 and figure 12); and taking action regarding a radio link failure (RLF) when the first resource is not included in the one or more RLM-RS or when the UE receives a response for the beam failure recovery request (see paras. 37, 39, figure 3 and figure 4 (415), Yu teaches declaring RLF based an indication for the beam failure recovery request).
	Yu teaches transmitting a beam failure recovery request (see above), however, did not particularly teach transmitting a beam failure recovery request via at least a first resource. Da Silva teaches said limitation (see at least para. 153, Da Silva teaches scheduling (for transmission a beam failure recover request via a resource).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Yu and teach transmitting a beam failure recovery request via at least a first resource, as taught by Da Silva, thereby, allowing an efficient beam transmission in a wireless network.
Yu teaches obtaining a first configuration indicating one or more radio link monitoring
reference signal (RLM-RS) and one or more beam failure recovery reference signal (BFR-
RS) resources (see above), however, did not particularly teach radio link monitoring reference
signal (RLM-RS) resources. Da Silva teaches said technique (see at least paras. 153 and 213,
da Silva teaches CSI-RS resources functioning as RLM-RS as well as BFR-RS resources).
It would have been obvious to one of ordinary skill in the art at the time of the application
to modify the invention of Yu and teach radio link monitoring reference signal (RLM-RS)
resources, as taught by da Silva, thereby, allowing to efficiently estimate and report channel
quality.
	
Consider claim 11, Yu teaches a method for wireless communications performed by a base station (BS) (see figures 1-4 and description thereof), comprising: providing, to a user equipment (UE), a first configuration indicating one or more radio link monitoring reference signal (RLM-RS) and one or more beam failure recovery reference signal (BFR-RS) resources RLM-RS (see at least paras. 8, 36-37, claim 9 and figures 3-4, Yu teaches transmitting a first configuration (figs. 3-4) indicting one or more RLM and one or more beam failure recovery (BFR) resource in reference signals of at least one beam pair link (BPL), wherein each RLM correspond to at least first BPL/radio signal link and each BFR correspond to a new BPL); receiving a beam failure recovery request from the UE via a first resource included in the one or more BFR-RS resources (see at least paras. 30, 36, 51 and figure 12); and providing a second configuration to the UE, wherein the second configuration includes the RLM-RS (see figures 1-4 (RLM procedure), paras. 37, and 38, Yu teaches provides a second configuration indicating when RLM procedure fails).
Yu teaches providing a second configuration to the UE, wherein the second configuration includes the RLM-RS (see above), however did not particularly teach a first resource as an RLM-RS resource. Da Silva teaches said limitation (see at least paras. 153 and 213, Da Silva teaches CSI-RS resources functioning as RLM-RS as well as BFR-RS resources).
It would have been obvious to one of ordinary skill in the art at the time of the application
to modify the invention of Yu and teach a first resource as an RLM-RS resource, as taught by da Silva, thereby, allowing to efficiently estimate and report channel quality.

	Consider claim 2, Yu in view of Da Silva teaches the first resource is included in at least one of: the one or more RLM-RS resources, or the one or more BFR-RS resources (see at least paras. 30, 36, 51 and figure 12 in Yu; see at least paras. 153 and 213 in Da Silva).

	Consider claims 3 and 12, Yu in view of Da Silva teaches the first configuration indicates suitability criteria for selecting a candidate beam for sending the beam failure recovery request (see paras. 30, 37, 51 and figure 3 (322) in Yu, where Yu teaches selecting a candidate beam(s) (322) based on previous criteria (321, 325) for sending BFRQ).

	Consider claim 4, Yu in view of da Silva teaches taking action comprises: ceasing counting out-of-synchronization (OOS) indications based on the RLM-RS resources (see paras. 37 in Yu, where Yu teaches stopping the counting of OOS and declaring RLF).

Consider claim 5, Yu in view of da Silva teaches starting a timer (see at least paras. 37, 39, 40 in Yu); and continuing counting the OOS indications based on the RLM-RS resources upon expiration of the timer (see at least paras. 5, 40, and 42 in Yu).

Consider claim 6, Yu in view of da Silva teaches receiving a message from a network (see at least figure 4 (422) and para. 39 in Yu); and continuing counting the OOS indications based on the RLM-R& resources in response to the message (see at least para. 39 in Yu).

Consider claim 7, Yu in view of da Silva teaches wherein taking action comprises: pausing an out-of-synchronization (OOS) timer (see paras. 37 in Yu, where Yu teaches pausing the counting of OOS (timer) and declaring RLF).

Consider claim 8, Yu in view of da Silva teaches wherein taking action comprises: increasing a threshold number of out-of-synchronization (OOS) indications (see at least paras. 45-46 and 50 in Yu, where Yu adjusts threshold numbers (N1 -N4) according to network configuration, thus, able to increase the threshold number).

Consider claim 9, Yu in view of da Silva teaches wherein taking action comprises: increasing a limit of an out-of-synchronization (OOS) timer (see at least paras. 35, 37, and 39 in Yu, where Yu teaches resetting the values of the times according to the configuration of the network, thus, able to increase the limit of the timer).
Allowable Subject Matter
Claims 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0081753 (same day priority date) relates to wireless communications and more particularly relates to reference signals for radio link monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632